Citation Nr: 1103954	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from October 1993 to August 1994 
and from December 2002 to September 2004.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The case was previously before the Board in July 
2009 and was remanded for additional development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives, and the Board may proceed to review the claim.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have a right ear hearing loss disability as 
defined by VA regulations.  


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss 
are not met.  38 U.S.C.A. §§ 1110, 1112, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in January and March 2006, which substantially complied 
with the notice requirements for service connection claims.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, and obtained medical opinions as to the etiology 
and severity of disabilities.  The case was previously remanded 
to afford the Veteran a new VA examination because she contested 
the adequacy of the prior examination.  The Board finds that the 
examination conducted on remand is adequate.  The examiner 
reviewed the claims file, conducted a thorough examination, and 
made noted the Veteran's symptoms and history.  The report shows 
that the examiner reviewed the claims folder and measured and 
recorded the Veteran's hearing impairment.  Stefl v. Nicholson, 
21 Vet. App. 120, 125 (2007). 

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Right Ear Hearing Loss

The Veteran is seeking service connection for right ear hearing 
loss, which she contends began during service after a day on the 
firing range.  She reports that she is unable to use a telephone 
or headphones in her right ear, and she cannot hear conversation 
from the right side.  In support of her claim, she has submitted 
statements from 3 fellow service members who state that they have 
known the Veteran to complain of discomfort and progressively 
worsening hearing loss in her right ear since service.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection for certain diseases, including 
organic diseases of the nervous system such as sensorineural 
hearing loss, may also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 C.F.R. §§3.307(a), 3.309(a).

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Board has reviewed all the evidence in the Veteran's claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting this decision, there is no need to discuss 
in detail all of the evidence submitted by the Veteran or on her 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim addressed herein.

The Veteran's service treatment records show no complaints of 
hearing loss or ear injury in service, and there is no evidence 
that the Veteran was entered into a hearing conservation program.  
During her separation physical examination in July 2002, the 
Veteran denied having any hearing loss.  The examination report 
included an audiological evaluation that was performed the 
previous day and reported pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
20
10
LEFT
20
10
0
0
-10

The service treatment records include the actual report of the 
audiogram which shows the following:  






HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
0
-10
LEFT
20
20
5
20
10

It appears that the data from the results of the actual audiogram 
were transcribed incorrectly on the separation examination report 
.  In any event, both reports indicate that bilateral audio 
thresholds were within normal limits at the time of the Veteran's 
separation from service.  dated the following day, in which pure 
tone thresholds, in decibels, were as follows:

The Veteran was afforded a VA audiological evaluation in March 
2006 in connection with the current claim, in which pure tone 
thresholds were within normal limits bilaterally and speech 
recognition ability was 96 percent in the right ear.  She 
disputed the findings of the evaluation and the manner in which 
it was conducted.  The Board remanded the case to afford the 
Veteran another evaluation, which was conducted in November 2010.  

The examiner reviewed the record and noted the Veteran's hearing 
thresholds in service.  The Veteran denied any significant noise 
exposure before or after service.  She reported that she 
underwent weapons training in service without the use of hearing 
protection, and she stated that she had a right ear tympanic 
membrane perforation with associated dizziness and drainage 7 or 
8 years earlier.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
15
20
LEFT
10
25
10
10
15

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The otoscopic examination was unremarkable, 
and immittance testing indicated normal middle ear pressure, 
absence of perforations, normal tympanic membrane compliance, and 
patent auditory canals.  The examiner diagnosed normal hearing 
bilaterally with mild hearing loss at 6000 and 8000 Hz on the 
right.  

Based on the foregoing evidence, the Board concludes that service 
connection for right ear hearing loss is not warranted, as the 
Veteran does not have hearing loss so severe as to constitute a 
hearing loss disability under 38 C.F.R. § 3.385.  Despite her 
subjective complaints of hearing difficulty, the objective 
evidence shows that her hearing acuity has been within normal 
limits at all times in service and afterward.  Without evidence 
of a current disability, there is no basis for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).   
Accordingly, service connection for right ear hearing loss must 
be denied.  


ORDER

Service connection for right ear hearing loss is denied.





______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


